Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  October 15, 2014

The Court of Appeals hereby passes the following order:

A15A0290. TRISH MALONE v. MARY MACKZO.

      This case originated as a dispossessory proceeding in magistrate court. After
an adverse ruling, defendant Trish Malone appealed the magistrate court’s decision
to the state court. The state court also ruled in the plaintiff’s favor, and Malone then
filed this direct appeal. We, however, lack jurisdiction.
      Because the order at issue disposes of a de novo appeal from a magistrate court
decision, Malone was required to follow the discretionary appeal procedures to obtain
review before this Court. See OCGA § 5-6-35 (a) (11); Strachan v. Meritor
Mortgage Corp. East, 216 Ga. App. 82 (453 SE2d 119) (1995). Her failure to do so
deprives us of jurisdiction over this appeal, which is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                                                             10/15/2014
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.